UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-4767



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


CORY A. GARRIES,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:06-cr-00009-F)


Submitted:     March 25, 2008                 Decided:   March 27, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Banumathi
Rangarajan, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cory A. Garries pled guilty to a criminal information

charging him with sexual abuse, 18 U.S.C.A. § 2242 (West 2000

& Supp. 2007), and was sentenced to a term of twenty years

imprisonment and a life term of supervised release.                  In this

appeal, Garries contests a four-level adjustment for aggravated

sexual abuse applied by the district court under U.S. Sentencing

Guidelines Manual § 2A3.1(b)(1) (2006), and also argues that his

life term of supervised release exceeded the statutory maximum. We

affirm in part and dismiss in part.

               In his plea agreement, Garries waived appellate review

of “any issues that relate to the establishment of the advisory

guideline range . . . .”        Our review of the record discloses that

the district court advised him about the waiver provision at the

guilty plea hearing, and that his waiver was knowing and voluntary.

See United States v. General, 278 F.3d 389, 399-401 (4th Cir.

2002).   Further, under 18 U.S.C.A. § 3583(k) (West 2000 & Supp.

2007),   for    a   violation   of   §   2242,   “the   authorized   term   of

supervised release . . . is any term of years not less than five,

or life.”

            We therefore affirm the sentence imposed by the district

court, but dismiss that portion of the appeal in which Garries

contests the calculation of his advisory guideline range.                   We

dispense with oral argument because the facts and legal contentions


                                     - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                              - 3 -